UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1753


LENA HARDAWAY; ANGELENE HARDAWAY,

                Plaintiffs – Appellants,

          v.

EQUITY RESIDENTIAL HOLDING LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00149-DKC)


Submitted:   October 25, 2013           Decided:   December 5, 2013


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Lena Hardaway, Angelene Hardaway, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pro se Appellants Lena and Angelene Hardaway appeal

the   district    court’s   order   denying   their   motion   to    file   an

amended    complaint    and    dismissing     their   original      complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a

claim.     For the reasons that follow, we vacate the judgment and

remand for further proceedings.

            A federal court shall dismiss an in forma pauperis

case at any time the court determines the action or appeal is

frivolous, malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who

is immune from such relief.           28 U.S.C. § 1915(e)(2)(B).            To

survive    the   district   court’s   scrutiny,   a   complaint     filed   in

forma pauperis “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                      We

review de novo a district court’s dismissal for failure to state

a claim.     Epps v. JP Morgan Chase Bank, N.A., 675 F.3d 315, 320

(4th Cir. 2012).

            Angelene Hardaway is a disabled person and Lena is her

sister and guardian.        They sought to assert three categories of

claims in their suit against the companies that owned and/or

managed Angelene’s apartment building, The Veridian, located in

                                      2
Silver     Spring,        Maryland:         (1)       disability         discrimination       and

retaliation;            (2)     gender        and           race    discrimination;           and

(3) miscellaneous state law claims.                          It is an understatement to

say that the gist of the claims is obscure, but the district

court seemed to discern, accurately, that the claims arise out

of an ongoing dispute over Angelene’s apartment lease agreement.

Indeed,      in    a     prior       action,          the    district       court    issued     a

comprehensive          memorandum       opinion         and    order      dismissing       claims

that   largely         track    the     claims        asserted      in     this    case.      See

Hardaway v. Equity Residential Management, LLC, 2012 WL 3903489

(D.Md. Sept. 6, 2012).

             It appears the district court dismissed the disability

discrimination and retaliation claims on the basis of collateral

estoppel,     relying          on    its    earlier          opinion      and     order.      The

doctrine     of     collateral          estoppel            precludes      re-litigation       of

issues of fact or law that are identical to issues actually

determined        and    necessarily         decided         in    prior    litigation      that

resulted in a final judgment on the merits in which the party

against whom collateral estoppel is asserted had a full and fair

opportunity to litigate.                Collins v. Pond Creek Mining Co., 468

F.3d 213, 217–18 (4th Cir. 2006).                             The district court erred,

however, in concluding summarily on the bare record before it,

that   the    Hardaways’            prior   claims,         asserted       against    different

defendants from those sued here, were precluded as a matter of

                                                  3
law.    This is because, as the Hardaways assert in their informal

brief    on    appeal,        the     claims       alleged       here      arose       after   the

district court had dismissed their earlier case.                                  Specifically,

they    contend      that     here     they    complain          of    acts      and   omissions

occurring      on    and     after     November          12,    2012.       Accordingly,        it

remains to be seen whether the prior action operates as a bar to

the disability and retaliation claims alleged here.

               Turning to the Hardaways’ claims of race and gender

discrimination, the court dismissed the claims for failure to

exhaust administrative remedies, citing Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.                                      But the

Hardaways do not assert employment claims, and the protections

of    Title    VII     are    not     at    issue.             Accordingly,        whether     any

exhaustion      requirement          applies        to    their       ostensible        race   and

gender claims has not been resolved on the present record.

               Finally,       the     district       court        did      not    address      the

Hardaways’      state        claims    in     its    final        order.          Although     the

district       court    seemingly          declined        to     exercise         supplemental

jurisdiction over these claims, the amended complaint alleged

the    existence       of     diversity       of     citizenship.                The   complaint

alleged    that       the    Hardaways        are    citizens         of    Connecticut        and

Maryland, and that the Defendants are citizens of Illinois and

Delaware, and that the amount in controversy exceeded $75,000.

If     true,    the     court        had    diversity            jurisdiction          over    the

                                               4
Hardaways’ state law claims.           See 28 U.S.C. § 1332(a)(1).            The

district court did not address these allegations.                  Accordingly,

we vacate the dismissal of the Hardaways’ state law claims.

           Based on the foregoing, we vacate the judgment and

remand for further proceedings.            We express no view as to how

the district court might best proceed upon remand, or whether

any   asserted     claims      might       survive       further      preliminary

proceedings.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not    aid   the   decisional

process.

                                                          VACATED AND REMANDED




                                       5